    Case 21-31488-sgj11 Doc 1-1 Filed 08/17/21         Entered 08/17/21 19:45:01   Page 1 of 2


                                WattStock LLC
                                Balance Sheet
                                 As of July 31, 2021

                                                             Total
ASSETS
 Current Assets
   Bank Accounts
    1010 Cash-Bank of Texas                                    49,831.40
    1020 Bank of Texas - Interest                                 980.20
   Total Bank Accounts                                   $     50,811.60
   Accounts Receivable
    1100 Accounts receivable-trade                           2,881,335.03
   Total Accounts Receivable                             $ 2,881,335.03
 Total Current Assets                                    $ 2,932,146.63
 Fixed Assets
   1500 Office equipment                                        4,109.99
   1510 Warehouse equipment                                    16,488.71
   1530 Tools                                                  42,645.16
   1540 Vehicles                                                7,945.47
   1550 Machine & Equipment                                    90,000.00
   1600 Web Design                                              2,500.00
   1610 Software                                                1,502.98
   1700 Accumulated depreciation                               -18,063.66
 Total Fixed Assets                                      $    147,128.65
 Other Assets
   1800 Organization cost                                      18,801.62
   1810 Accumulated amortization                               -13,019.20
 Total Other Assets                                      $      5,782.42
TOTAL ASSETS                                             $ 3,085,057.70
LIABILITIES AND EQUITY
 Liabilities
   Current Liabilities
    Accounts Payable
      2000 Accounts payable - trade                           938,670.05
    Total Accounts Payable                               $    938,670.05
    Other Current Liabilities
      2120 A/P - The Nolan Group                               81,382.87
      2130 Note Payable - IEC                                 555,531.00
      2400 SBA Loan Advance                                   394,300.00
    Total Other Current Liabilities                      $ 1,031,213.87
   Total Current Liabilities                             $ 1,969,883.92
   Long-Term Liabilities
    2500 Other Long Term Liabilities
      2510 Note Payable - Jenevein Inheritors Trust            -59,025.00
      2520 Note Payable - Pete Watson                         177,885.00
    Case 21-31488-sgj11 Doc 1-1 Filed 08/17/21                           Entered 08/17/21 19:45:01   Page 2 of 2


    Total 2500 Other Long Term Liabilities                                     $    118,860.00
  Total Long-Term Liabilities                                                  $    118,860.00
 Total Liabilities                                                             $ 2,088,743.92
 Equity
  3100 Members Equity                                                               -809,571.56
  3400 Balance Power Partner Equity                                                2,643,150.75
  Net Income                                                                        -837,265.41
 Total Equity                                                                  $    996,313.78
TOTAL LIABILITIES AND EQUITY                                                   $ 3,085,057.70




                     Tuesday, Aug 17, 2021 07:56:50 AM GMT-7 - Accrual Basis
